Citation Nr: 1037028	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1942 to October 
1945.  The Veteran died in October 1991.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the appellant's petition to reopen her claim for service 
connection for the cause of the Veteran's death.  In December 
2009, the appellant testified at a videoconference hearing at the 
RO before the undersigned Veterans Law Judge.  In January 2010, 
the Board reopened her claim, and remanded the issue of service 
connection for the cause of the Veteran's death to the RO via the 
Appeals Management Center (AMC), in Washington, DC for further 
evidentiary development.  The Board is satisfied there has been 
substantial compliance with the remand directives set out in 
January 2010.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The immediate causes of the Veteran's death in October 1991 
were listed as gangrene of the intestine and myocardial 
infarction, due to or as a consequence of arteriosclerotic 
cardiovascular disease. 

2. At the time of the Veteran's death, service connection was in 
effect for the residuals of a gunshot wound to the left hand, 
evaluated as 20 percent disabling, and for the residuals of a 
gunshot wound to the right arm, involving Muscle Group V, 
evaluated as 10 percent disabling.  The combined rating at the 
time of death was 30 percent disabling. 

3. The disabilities for which service connection was in effect 
during the Veteran's lifetime did not cause or worsen his fatal 
gangrene of the intestine, myocardial infarction, or 
arteriosclerotic cardiovascular disease, nor did they otherwise 
play a material causal role in the Veteran's death.

4. The Veteran's fatal gangrene of the intestine, myocardial 
infarction, and arteriosclerotic cardiovascular disease were not 
present during service or for many years afterward, and were not 
etiologically related to his military service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
or contribute substantially or materially to the Veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims 
folder.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant or 
on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving such error did not cause harm.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  However, the United States 
Supreme Court (Supreme Court) has reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of a decision of the Board, a court 
shall take due account of the rule of prejudicial error.  The 
Supreme Court held that - except for cases in which VA has failed 
to meet the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of information and evidence necessary to 
substantiate the claim - the burden of proving harmful error must 
rest with the party raising the issue, the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the judicial 
process, and determinations on the issue of harmless error should 
be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in December 2002 and November 2005 
that fully addressed the notice elements. These letters informed 
the appellant of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence. Although the appellant has not specifically received 
notice of the Dingess decision, it is clear that she was provided 
with the opportunity to participate in the processing of her 
claim so as to render any defect in notice non-prejudicial.  In 
addition, the appellant has demonstrated through submission of 
various statements and additional evidence that she was aware of 
the type of evidence required to substantiate her claim.  
Finally, the benefit being sought is not being granted in this 
case, so the Board will not reach the issue of effective date 
discussed by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, supra.  Moreover, she has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not arise 
in this case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
appellant.

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The Veteran's VA and 
terminal treatment records are in the claims folder, and VA has 
obtained a medical opinion regarding the appellant's contentions.  
The Board finds that the March 2010 VA opinion is adequate and 
included a review of the claims folder and/or the relevant 
history pertaining to the Veteran.  Findings were reported, along 
with opinions, which were supported in the record.  The report is 
therefore found to be adequate for adjudication purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  In addition, 
it appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and associated 
with the claims file, and that neither she nor her representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  In August 2010, she submitted an expedited 
processing form, indicating she did not have any additional 
evidence regarding her appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist her in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the appellant in apprising her as to the evidence needed, 
and in obtaining evidence pertinent to her claim under the VCAA. 
Therefore, no useful purpose would be served in remanding this 
matter for yet more development. Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

II. Factual Background

The Veteran had active service during World War II.  Service 
treatment records (STRs) showed that in October 1944, he was 
evaluated by a Medical Board and it was noted that he had a good 
combat record and had been wounded in February 1944, but returned 
to duty and forced himself to carry on.  After the death of a 
close friend three weeks prior, he felt depressed and acutely 
afraid, and had a feeling of guilt and self-denunciation at 
leaving his outfit, which added to his depression.  After 
hospitalization, the Veteran had improved considerably but was 
not able to return to combat duty.  The diagnosis was 
psychoneurosis, anxiety state, moderate, manifested by tension, 
loss of self confidence, and depression, battle incurred.  The 
Medical Board determined that the Veteran was unfit for full 
military duty and recommended no combat duty.

Treatment records showed that on October [redacted], 1991 the Veteran was 
hospitalized at St. John Medical Center after complaining of 
angina, and it was noted that he had severe minimal effort 
angina.  On admission, it was noted that he had a history of easy 
emotional upset related to depression.  Five days later he died 
in the operating room while undergoing an extensive bowel 
resection.  The final diagnoses were cardiogenic shock secondary 
to severe arteriosclerotic cardiovascular disease, status post 
coronary bypass procedure; septic shock, secondary to bowel 
necrosis; and respiratory failure.

A certificate of death reflects that the Veteran died in October 
1991.  The immediate causes of death were listed as gangrene of 
intestine and myocardial infarction, due to or as a consequence 
of arteriosclerotic cardiovascular disease.  

During the Veteran's lifetime, service connection was established 
for the residuals of a gunshot wound to the left hand, evaluated 
as 20 percent disabling at the time of death, and the residuals 
of a gunshot wound to the right arm, involving Muscle Group V, 
evaluated as 10 percent disabling at the time of death.  The 
combined rating at the time of death was 30 percent disabling.

In a letter dated in July 2005, Dr. Kenneth Craig indicated he 
had reviewed the Veteran's service treatment records, including 
the diagnosis of psychoneurosis, anxiety state, manifested by 
tension, loss of self-confidence, and depression, and battle 
incurred.  Dr. Craig indicated that at the time of World War II 
this was characterized as battle fatigue, but that today this 
would be diagnosed as post-traumatic stress disorder (PTSD).  Dr. 
Craig opined, based on the Veteran's records, that the diagnosis 
was PTSD at the time of discharge and that the Veteran's coronary 
vascular disease was "related to" PTSD.

In a March 2010 report, a VA physician concluded, after a review 
of the claims folder, medical records, and medical literature 
that shows no articles to support a strong association between 
coronary heart disease and PTSD, that the Veteran's coronary 
heart disease was less likely as not permanently aggravated or a 
result of his PTSD and was at least as likely as not related to 
factors unrelated to PTSD such as family history of cardiac 
death, as noted in the St. John's medical records; and/or tobacco 
use, as reported in the VA clinical records; and/or the risk of 
coronary heart disease in the general population.  

III. Analysis

To prevail on the issue of entitlement to service connection for 
the cause of the Veteran's death, the evidence must show that a 
disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the Veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c).

The appellant in this matter has contended that service 
connection is warranted for the cause of the Veteran's death.  

On initial review of this claim, it appears clear that none of 
the service-connected disabilities listed above was the immediate 
or underlying cause of the Veteran's death or etiologically 
related thereto.  However, further review of the claims file 
raises a question as to whether any of the diseases listed on the 
death certificate as the immediate cause or significant condition 
leading to the Veteran's death were incurred in or aggravated by 
his military service, even though none of them had been 
adjudicated as service connected during his lifetime.  Likewise, 
the appellant has essentially contended that the Veteran had a 
psychiatric disability (PTSD) during service that was related to 
the cause of his death (arteriosclerotic cardiovascular disease).

Review of the Veteran's STRs reveals that he was diagnosed with 
psychoneurosis in service.  In support of her claim, the 
appellant submitted a letter from a private doctor, Dr. Craig, 
who indicated the diagnosis in service would be a diagnosis of 
PTSD today, and that the Veteran's coronary vascular disease was 
related to PTSD.  In the January 2010 remand, noting that Dr. 
Craig provided no supporting rationale for his opinion, the Board 
requested that a VA medical opinion be obtained that addresses 
whether the Veteran's in-service psychiatric complaints and 
diagnosis may be related to his arteriosclerotic cardiovascular 
disease, which caused his myocardial infarction, which caused his 
death.  In March 2010, a VA physician reviewed the claims folder 
and opined that the Veteran's coronary heart disease was less 
likely as not permanently aggravated or the result of PTSD and 
was, rather, at least as likely as not related to factors such as 
family history of cardiac death and/or tobacco use and/or risk of 
coronary heart disease in the general population.  

With regard to these two medical opinions, the Board notes that 
when there is conflicting evidence in the record, it is the 
responsibility of the Board to weigh the evidence, including the 
medical evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board is mindful that it cannot make its own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not necessarily by 
its quantity or source.

In weighing the two medical opinions, the Board concludes that 
the one rendered in March 2010 by a VA physician is more 
persuasive and probative than the July 2005 opinion from Dr. 
Craig.  First, the Board notes that the March 2010 VA opinion 
included a review of the claims folder.  The July 2005 report 
from Dr. Craig did not include a review of the claims folder, 
although the Board is aware that review of the claims file is not 
a strict requirement for a private medical opinion, although the 
probative value of a medical opinion is dependent upon whether 
the clinician had access to, or was otherwise informed of, the 
relevant facts of the case.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  What makes the May 2010 VA opinion more 
probative and persuasive is the fact that the VA physician 
reviewed the claims folder, cited pertinent parts of the 
Veteran's medical history, included supporting medical 
literature/research, and rendered a definitive opinion with 
supporting rationale, including addressing the other possible 
etiologies/risk factors for the Veteran's coronary artery 
disease.  Thus the Board finds that the May 2010 VA opinion is 
well reasoned and based on an objective, independent review of 
the relevant evidence.  Thus, it has the proper factual 
foundation and, therefore, is entitled to significant probative 
weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. 
Brown, 5 Vet. App. 177 (1993).

On the other hand, the July 2005 opinion provided by Dr. Craig, 
although definitive, is conclusory and without supporting 
rationale for the final conclusion that the Veteran's PTSD at the 
time of discharge was related to his coronary vascular disease.  
Although Dr. Craig provided supporting rationale for concluding 
that the Veteran had PTSD at the time of discharge, he did not 
explain his ultimate opinion that the  PTSD was related to his 
coronary disease.  Thus, the Board concludes that the March 2010 
VA examiner's opinion is more persuasive and probative than the 
July 2005 opinion provided by Dr. Craig.

The Board recognizes that the appellant has sincerely contended 
that the Veteran's cause of death - arteriosclerotic 
cardiovascular disease - was related to his PTSD, which Dr. Craig 
linked to his active service.  Medical evidence is generally 
required to establish a medical diagnosis or to address questions 
of medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  However, the Board does not believe that the etiology 
of cardiovascular disease is subject to lay diagnosis.  Jandreau, 
supra.  That is to say, the Board finds no basis for concluding 
that a lay person would be capable of discerning whether the 
Veteran's cardiovascular disease, which caused his death, had an 
onset in service or is related to PTSD in service, in the absence 
of specialized training, and the appellant has not established 
any specialized training for such qualifications.

In conclusion, the Board finds that the preponderance of the 
competent evidence of record is against a finding that the cause 
of the Veteran's death was linked to service or to any of his 
service-connected disabilities.  The Veteran died 46 years after 
his discharge from active service due to arteriosclerotic 
cardiovascular disease which  was not present in service or for 
many years afterward.  Therefore, although the Board is 
sympathetic with the appellant's loss of her husband, we find a 
lack of competent and probative evidence to warrant a favorable 
decision.  In summary, and for reasons and bases set forth above, 
because the record preponderates against a finding that the 
Veteran's death was due to service-connected disability or 
otherwise related to service, the benefit-of-the-doubt doctrine 
is not for application and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


